DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 19-38 are pending claims this office action 
Claims 1-18 are cancelled.
Response to Arguments
Applicant's arguments filed03/29/2022 have been fully considered but they are not persuasive. 
The double patenting rejection is withdrawn in view of the filing the Terminal disclaimer.
The rejection of claims 19-21 and 37 -38 is still maintained.
 The applicant’s representative argued that Somani, Young and Adderly fail to disclose: an anonymous identifier” specified by the developer for the user system, and cannot configure the user system based on such identifier.
 	 In response and based on applicant’s representative concern about Adderly fig. 5, in generating the hash and send the hash to the server, the developer/vendors create and develop an installation: customer installation 350. This customer installation specified by the developer has a set of processes. Among those processes is process 375: anonymous transmission of usage data to the vendor. In order for the user system to transfer usage data to the server its append a unique ID(specified by the developer as a hash of usage data) to the vendor/server. The server in comparing different usage data select a recommendation to reconfigure the user system and stored in the server at tailored recommendations 345 in association with the unique ID.
 The user system is reconfigured based on the selected tailored recommendation to reflect a new configuration for the user system using the unique anonymous ID:
[0033] “Periodically, using process 375, the customer anonymously transmits usage data retrieved from data store 370 to the vendor to participate in crowd sourced software tuning. After the vendor has analyzed the customer's usage data, at process 380, the customer receives recommendations from the vendor regarding such things as configuration and tuning changes that the vendor recommends based on the customer's particular installation. Changes made to configuration settings and other tuning settings are reflected in a changed configured software solution stored in data store 360. This process is performed repeatedly with the customer using the software, transmitting usage data, and receiving recommendations.”

[0037]” The recommendations, tailored for individual customers, are stored in data store 345. At step 450, the process provides the generated configuration and tuning recommendations from data store 345 to individual customers. In one embodiment, the vendor provides the recommendations anonymously by storing the recommendations in a data storage area accessible to each of the customers with the customers retrieving the recommendations that correspond to the customers' particular systems”; 
	
	 The configuration is provided by the server to the user system, and using the unique ID, the user retrieves such configuration from datastore 345 and apply them to the system.
If the applicant’s representative disagrees, an interview can clarify the difference. information to reach the examiner is at the bottom of this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21, 37 and 38 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 37 and 38 recite the limitations:
an identifier specified by a developer of a user system remote to the server computer system, 
an identifier of a feature of an application running on the user system, 
..
wherein the identifier is received from the developer and is a unique developer defined reference value that provides identification of the user system anonymously to the server computer system; It is not clear which identifier this is referring to.   
Claims 20-36 are dependent claims of independent claim 19 and inherits the deficiencies of independent claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 27-38 are rejected under 35 U.S.C. 103 as being un-patentable over Somani et al (US PG-Pubs 2014/0208088) hereinafter “Somani” in view of Young et al (US PG-Pubs 2015/0363302) hereinafter “Young” and Adderly (US PG-Pubs 2016/0063379) hereinafter “Adderly”


As per claim 19 Somani discloses a computer implemented method, comprising:
receiving, at a server computer system, an identifier of a feature of an application running on the user system, and one or more definition values that define a treatment that configures execution of the application feature within the running application:
[0030] receiving, at the remote device, operating parameter information for the application, wherein the operating parameter information includes one or more operating parameters and a set of possible values for each of the one or more operating parameters and wherein each of the set of possible values causes the application to interact differently with an operating system of the user device;
[0070] “As they are defined by the developer, the potential scope for these operating parameters is unlimited. To give an example, the operating parameters may allow or disable access to specific application features.”
[0063] “The configuration options may take the form of one or more operating parameters which can take a defined set of values. Depending on the value of the operating parameter the application changes its interaction with the operating system of the device on which it is running.”
storing, in a memory of the server computer system, the identifier of the feature of the application running on the user system, and the one or more definition values to be applied to the application feature:
[0086] The data file defining the operating parameters and their allowable values is published to the repository in step 26. On receipt of this file, the repository stores the data file and increments a policy version value for the application at step 27. [0087] Finally, at step 28, the developer publishes the application itself on the application store 4 to be available for download to a user device.
 
and configuring, by the server computer system, the application during runtime execution of the application at the user system by applying the definition values to the feature of the application based on the identifier for the user system and the identifier of the feature of the application stored in the memory.:
[0094] In one embodiment, the application developer can publish a new version of the operating parameter by adding, removing or updating one or more parameters to the repository 6. The control server 8 will then receive this update, for example by being pushed the new version from the repository 6 or by requesting the new version from the repository 6. The new parameters can then be sent to the user's device without any input from the enterprise administrator.
[0016] responsive to receipt of the updated value, generating an event for handling by the application; and [0017] responsive to the event, updating the configuration of the application by the application itself according to the updated value.
[0071] As part of the definition of the operating parameter, the developer also specifies allowable values for the parameter. When the application is run on a user device, these values are then interpreted by the application to alter its behavior.
Examiner interpretation:
Different user (group of users) are associated with different system and each user system is configured differently as in table 2 [0078], and to differentiate between user system name/identification can be used (see Adderly and Young).
But not explicitly:
Receive, an identifier specified by a developer of a user system remote to the server computer system;
wherein the identifier is received from the developer and is a unique developer defined reference value that provides identification of the user system anonymously to the server computer system; 
storing, in a memory of the server computer system, the identifier specified by the developer of the user system,
Young discloses:
Receive, an identifier specified by a developer of a user system remote to the server computer system:
[0024] In some example embodiments, the conventional performing of an A/B test on native mobile applications may include receiving, as a result of a mobile application being invoked, an identifier (e.g., a user login or a mobile device identifier) at an A/B testing service on a server from the mobile device. The server-side code (e.g., the A/B testing service) may determine which treatment (e.g., variance, variation, etc.) of an experiment may be run by the mobile application, based on one or more algorithms for determining (e.g., selecting) a particular treatment based on the identifier. 
 [0086] At method operation 610, the receiver module 510 receives an identifier of a mobile device that stores a mobile application. Examples of the identifier of the mobile device are a Unique Device Identifier (UDID)”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle. 
But not explicitly:
storing, in a memory of the server computer system, the identifier specified by the developer of the user system,
wherein the identifier is received from the developer and is a unique developer defined reference value that provides identification of the user system anonymously to the server computer system; 
Adderly discloses:
storing, in a memory of the server computer system, the identifier specified by the developer of the user system:
[0037] Returning to vendor processing, at step 435 the vendor's system receives the anonymized usage data from customers and stores the collected usage data in data store 325. 
[0040] Turning to processes performed by the vendor, vendor processing commences at 550 whereupon, at step 560, the vendor process receives anonymized usage data from a customer. At step 570, the vendor process analyzes the usage data received from many such customers. At step 580, the vendor process generates individual customer recommendations and uses the unique identifier (the “fingerprint”, etc.) as the file identifier and stores the recommendations in a data storage area that is accessible by all customers (data store 345).

wherein the identifier is received from the developer and is a unique developer defined reference value that provides identification of the user system anonymously to the server computer system:
[0034] “In one embodiment, a unique identifier is associated with each of the recommendations. The unique identifier, such as a hash of the usage data, being known to the customer, however such unique identifier does not identify the particular customer who anonymously sent the data. Anonymous transmission of the usage data can be performed on a computer network, such as the Internet, that interconnects the vendor's system and the customers' systems using one or more proxy servers that shield the sender (customers) identity from the recipient (software vendor)”:
Examiner interpretation:
The anonymous identifier that each customer send to the vendors is a result of the developer installation in customer 350 of fig. 3. The process 375 is part of the installation that the developer associated with product 305. The identifier is generated based on developer created process as in fig 5(520) and executed by the customer: for example, the unique ID is defined by the developer as: the hash of the generated data and each customer will have a unique ID that is tailored in retrieving/receiving the recommendations [0033-0039] so that the customer can find and retrieve the recommendations prepared and tailored for the customer's system.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Adderly into Somani’s invention for providing anonymous sourced software tuning using an identification that is specific for each user device. The usage data received from each customer system is compared to at least one of the healthy system patterns. In one embodiment, the usage data from a customer system is compared to healthy system patterns from systems with similar configurations as the customer system. Sets of recommendations are generated based on the comparison with each set of recommendations corresponding to one of the software customers. The generated recommendations are provided to the respective software customers while anonymization may occur on the device-side or may occur on server-side [patent: 9,510,141].

As per claim 20, the rejection of claim 19 is incorporated and furthermore Somani discloses:
 wherein the user system is a member of a first subset of a plurality of user systems identified as a first segment of users, wherein each member of the first subset of the plurality of user systems is provided with the definition values for configuring the application feature with the treatment:
[0078] the control server allows different users to be given different configurations of the application. A given user is associated with one or more user devices to which the application configuration is pushed. This can be done for each user in turn or at a group level, by assigning a configuration to a group of users. For example, table 2 below illustrates the possible configurations for a number of groups”.
 But not explicitly:
and wherein each Page 2 of 10member of a second subset of the plurality of user systems identified as a second segment of users is provided with one or more different definition values for configuring the application feature with a second treatment, 
the method further comprising: receiving, at the server computer system, two or more performance reports generated by the first segment of users and the second segment of users, the two or more performance reports comprising data indicative of an interaction of a user of the user system and interactions of members of the first segment with the feature having the treatment and data indicative of interactions of members of the second segment with the feature having the second treatment.  
Young discloses:
and wherein each Page 2 of 10member of a second subset of the plurality of user systems identified as a second segment of users is provided with one or more different definition values for configuring the application feature with a second treatment:
[0018] A particular experiment may include a plurality of versions (or variations). For example, a first variation of the experiment specifies that the UI element A (e.g., an image) to be displayed to a first group of users is characterized by the parameter "shape" and the parameter value "rectangle." A second variation of the experiment specifies that the UI element A to be displayed to a second group of users is characterized by the parameter "shape" and the parameter value "circular."
See also [0019].
the method further comprising: receiving, at the server computer system, two or more performance reports generated by the first segment of users:
[0093]” In some example embodiments, the descriptor of the interaction by the user with the user interface displayed by the mobile application on the mobile device is a first descriptor of a first interaction by a first user with the user interface displayed by a first copy of the mobile application on a first mobile device.
[0081] The report module 560 is configured to access (e.g., receive) results of an experiment and to generate a report based on the results of the experiment. According to some example embodiments, the report module 560 accesses the result of an analysis of the data that describes interactions by one or more users with one or more copies of the mobile application executing an experiment generated by the experimentation machine 310 and generates a report based on the result of the analysis. In some example embodiments, the report includes one or more metrics that measure user responses to variations in user interfaces presented to the users to determine which variation elicits a desired response by the users.

and the second segment of users, the two or more performance reports comprising data indicative of an interaction of a user of the user system and interactions of members of the first segment with the feature having the treatment and data indicative of interactions of members of the second segment with the feature having the second treatment:
[0095] Method operation 802 may be performed after the method operation 801. At method operation 802, the analysis module 550 generates a second metric that measures a characteristic of the second interaction by the second user with the user interface. The generating of the second metric may be based on the second descriptor of the interaction. The second interaction by the second user with the user interface may be in response to a second display of the element of the user interface by the second copy of the mobile application on the second mobile device according to the parameter value.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle. 

As per claim 21, the rejection of claim 20 is incorporated and furthermore Somani discloses:
comparing interactions of the user and users from the first segment of users with the feature from one or more performance reports received from the first segment of users having the application feature configured with the treatment, with interactions of users from the second segment of users with the feature from one or more performance reports received from the second segment of users having the application feature configured with the second treatment:
[0038]” Data that pertains to the interactions by the users of the first copy of the mobile application or of the second copy of the mobile application with the particular UIs displayed on the users' mobile devices may be captured and analyzed by the experimentation system or, in some instances, by the respective copies of the mobile application. The experimentation system may generate, based on the captured data, metrics that measure and/or compare user responses to the experiment variations”;
[0096] Method operation 803 may be performed after the method operation 802. At method operation 803, the analysis module 550 generates an aggregated metric that measures a characteristic of user interactions with the user interface based on aggregating the first metric and the second metric.

 wherein a result of the comparison determines an impact of the feature treatment on users of the first segment with the feature, the application, or a combination thereof satisfying a predetermined condition:
[0081] The report module 560 is configured to access (e.g., receive) results of an experiment and to generate a report based on the results of the experiment. According to some example embodiments, the report module 560 accesses the result of an analysis of the data that describes interactions by one or more users with one or more copies of the mobile application executing an experiment generated by the experimentation machine 310 and generates a report based on the result of the analysis. In some example embodiments, the report includes one or more metrics that measure user responses to variations in user interfaces presented to the users to determine which variation elicits a desired response by the users.

But not explicitly

 and configuring the feature in the running application of the user and applications of the members of the first segment, applications of the members of the second segment, or a combination thereof with one or more application treatments selected based on the result of the comparison:
Young discloses:
and configuring the feature in the running application of the user and applications of the members of the first segment, applications of the members of the second segment, or a combination thereof with one or more application treatments selected based on the result of the comparison:
[0005] The responses of the users to the respective experiment variations may be measured and used to generate test results (also referred to as "experiment results") for each of the variations of the experiment. Examples of measurable outcomes of A/B tests are a click-through rate, the number of users registering to receive message from the online merchant, the number of sales made, etc. The test results of the particular experiment variations may be compared to determine which experiment variation is better at accomplishing a particular goal of the experiment. 
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle. 

As per claim 22, the rejection of claim 21 is incorporated and furthermore Somani does not explicitly disclose:
wherein the impact satisfying the predetermined condition comprises a negative impact of the feature treatment on users of the first segment with the feature:
Adderly discloses:
wherein the impact satisfying the predetermined condition comprises a negative impact of the feature treatment on users of the first segment with the feature:
[0044]” At step 720, the process compares the health (e.g., performance metrics, etc.) of selected customer to thresholds. The process determines as to whether the selected customer system is a healthy system based on the comparison (decision 730). If the selected customer system is a healthy system, then decision 730 branches to the "yes" branch bypassing steps 740 through 785. On the other hand, if the selected customer system is not a healthy system, then decision 730 branches to the "no" branch to process the customer's usage data and prepare configuration and tuning recommendations that are tailored to this customer's system”.
  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Adderly into Somani’s invention for providing anonymous sourced software tuning. The usage data received from each customer system is compared to at least one of the healthy system patterns. In one embodiment, the usage data from a customer system is compared to healthy system patterns from systems with similar configurations as the customer system. Sets of recommendations are generated based on the comparison with each set of recommendations corresponding to one of the software customers. The generated recommendations are provided to the respective software customers while anonymization may occur on the device-side or may occur on server-side [patent [9,510,141].

As per claim 27, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
wherein a series of conditional statements are executed by the running application for conditional execution analysis of a treatment value defined for the application feature in the definition values, wherein a result of the conditional execution analysis of the treatment value for the application feature configures actions of the application feature defined for the treatment value for execution within the running application at the user system, wherein each of the series of conditional statements specifies a different execution of the application feature. 
Young discloses:
 wherein a series of conditional statements are executed by the running application for conditional execution analysis of a treatment value defined for the application feature in the definition values, wherein a result of the conditional execution analysis of the treatment value for the application feature configures actions of the application feature defined for the treatment value for execution within the running application at the user system, wherein each of the series of conditional statements specifies a different execution of the application feature. 
[0024] In some example embodiments, the conventional performing of an A/B test on native mobile applications may include receiving, as a result of a mobile application being invoked, an identifier (e.g., a user login or a mobile device identifier) at an A/B testing service on a server from the mobile device. The server-side code (e.g., the A/B testing service) may determine which treatment (e.g., variance, variation, etc.) of an experiment may be run by the mobile application, based on one or more algorithms for determining (e.g., selecting) a particular treatment based on the identifier. This process is called qualification. The selected treatment when run by the mobile application may allow the user of the mobile application to have a particular experience (e.g., view a particular layout of the UI) particularly selected for the user by the server-side code. 
[0025] Upon the completion of the qualification by the server-side code, a data structure may then be transmitted from the A/B testing service to the mobile application. The data structure may reference (e.g., identify, include, etc.) a particular experimentation and the particular treatment.See also  [0029].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications.

As per claim 28, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
wherein the identifier for the user system is further associated with a method of communication with the user system, the method further comprising: Page 5 of 10storing, in the memory of the server computer system, the identifier for the user system with the association to the method of communication; and communicating, using the method of communication, the definition values to the user system.  
Adderly discloses:
wherein the identifier for the user system is further associated with a method of communication with the user system :
[0039]” FIG. 5 is a depiction of a flowchart showing the logic performed to implement the anonymous sending of customer data to the software vendor and the customer anonymously retrieving recommendations based on customer's configuration. The process performed by each customer commences at 500 whereupon, at step 510, the customer process generates a unique "fingerprint" of the usage data that is being sent to vendor (e.g., unique hash value using a hash function on the usage data file, etc.). The fingerprint serves as a unique identifier to uniquely identify this customer's usage data from usage data from other customers and is also used in the identifier (e.g., filename, etc.) of the recommendations that the vendor will provide so that the customer can find and retrieve the recommendations prepared and tailored for the customer's system”;

 the method further comprising: Page 5 of 10storing, in the memory of the server computer system, the identifier for the user system with the association to the method of communication; and communicating, using the method of communication, the definition values to the user system:
  [0034] “At process 340, the vendor generates recommendations tailored to the various customers that anonymously provided usage data. The recommendations, such as recommended configuration and tuning changes, are stored in data store 345. In one embodiment, a unique identifier is associated with each of the recommendations. The unique identifier, such as a hash of the usage data, being known to the customer, however such unique identifier does not identify the particular customer who anonymously sent the data. Anonymous transmission of the usage data can be performed on a computer network, such as the Internet, that interconnects the vendor's system and the customers' systems using one or more proxy servers that shield the sender (customers) identity from the recipient (software vendor”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Adderly into Somani’s invention for providing anonymous sourced software tuning. The usage data received from each customer system is compared to at least one of the healthy system patterns. In one embodiment, the usage data from a customer system is compared to healthy system patterns from systems with similar configurations as the customer system. Sets of recommendations are generated based on the comparison with each set of recommendations corresponding to one of the software customers. The generated recommendations are provided to the respective software customers while anonymization may occur on the device-side or may occur on server-side [patent [9,510,141].


As per claim 29, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
periodically accessing, based on the received identifier for the user system, the memory to determine one or more definition values to be applied to a corresponding one or more features of the application; and providing the determined one or more definition values corresponding to the one or more features to the user system to configure the one or more features with the one or more definition values.  
Adderly discloses:
[0036] “The process determines as to whether it is time to transmit the usage data to the software vendor (decision 425). For example, the usage data may be sent to the vendor on a weekly or monthly basis, etc. If it is time to transmit usage data, then decision 425 branches to the "yes" branch whereupon, at step 430, the process anonymizes the gathered configuration and usage data to remove any data that might identify the particular customer and the usage data is anonymously sent to the software vendor”;
[0037] “At step 450, the process provides the generated configuration and tuning recommendations from data store 345 to individual customers.”
[0038]” At step 465, the customer implements the configuration setting changes and other tuning recommendations included in the recommendations that were prepared for the customer's system. The changes to the customer's system configuration are reflected in a modified software solution that is stored in data store 360”. See also [0033];

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Adderly into Somani’s invention for providing anonymous sourced software tuning. The usage data received from each customer system is compared to at least one of the healthy system patterns. In one embodiment, the usage data from a customer system is compared to healthy system patterns from systems with similar configurations as the customer system. Sets of recommendations are generated based on the comparison with each set of recommendations corresponding to one of the software customers. The generated recommendations are provided to the respective software customers while anonymization may occur on the device-side or may occur on server-side [patent [9,510,141].

As per claim 30, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
wherein the identifier for the user system, the identifier of the feature of an application running on the user system, and the definition values to be applied to the application feature are received from a developer system responsible for developing the application running at the user system.
Young discloses:
wherein the identifier for the user system, the identifier of the feature of an application running on the user system, and the definition values to be applied to the application feature are received from a developer system responsible for developing the application running at the user system.
[0029]” Different experiences of using the mobile application may be anticipated (e.g., abstracted), for example, by software developers or automatically by the experimentation system, and the functionality for the anticipated experiences may be coded into the mobile application. The abstracting of different experiences may include identifying the parameters of a UI element, or combination (e.g., permutation) of parameters, and possible parameter values corresponding to the respective parameters that characterize different functionalities of the mobile application”.
Examiner interpretation:
See also Adderly [0034] and [0039] in defining the system anonymous identifier


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle. 
  
As per claim 31, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
wherein the definition values configure the feature within the application without reinstallation of the application at the user system. 
Young discloses:
wherein the definition values configure the feature within the application without reinstallation of the application at the user system. 
[0033] “The mobile application may deliver various experiences based on the treatment dynamically selected by the experimentation system at the backend for one or more particular copies of the mobile application. The experimentation system may change the treatments selected for different copies of the mobile application at any time without requiring re-coding, re-distribution, or re-installation of the mobile application copies”;

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle

As per claim 32, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
 wherein the user system is a member of a first subset of a plurality of user systems identified as a segment of users, wherein each member Page 6 of 10of the first subset of the plurality of user systems is provided with the definition values for configuring the application feature, and wherein each member of a second subset of the plurality of user systems is provided with different definition values for configuring the application feature.  
Young discloses:
wherein the user system is a member of a first subset of a plurality of user systems identified as a segment of users, wherein each member Page 6 of 10of the first subset of the plurality of user systems is provided with the definition values for configuring the application feature, and wherein each member of a second subset of the plurality of user systems is provided with different definition values for configuring the application feature:
[0018] A particular experiment may include a plurality of versions (or variations). For example, a first variation of the experiment specifies that the UI element A (e.g., an image) to be displayed to a first group of users is characterized by the parameter "shape" and the parameter value "rectangle." A second variation of the experiment specifies that the UI element A to be displayed to a second group of users is characterized by the parameter "shape" and the parameter value "circular." 
[0019] In another example, the difference between the variations of the experiment is the parameter value that corresponds to the parameter "size" of the UI element "image" displayable in the UI. Each user in a first group of mobile application users is to be shown a smaller-sized image displayed on the users' mobile devices via a particular mobile application. Each user in a second group of users is to be shown a larger-sized image displayed on the users' mobile devices via the particular mobile application. The experiment may, for example, count the number of users in each group who selected the image to obtain additional information regarding the particular image or the items illustrated in the particular image. 

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle

As per claim 33, the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
wherein the definition values are provided to the user system to test execution of the application.  
Young discloses:
wherein the definition values are provided to the user system to test execution of the application.  

[0024] The server-side code (e.g., the A/B testing service) may determine which treatment (e.g., variance, variation, etc.) of an experiment may be run by the mobile application, based on one or more algorithms for determining (e.g., selecting) a particular treatment based on the identifier”;
[008/2] “The experiment may test a response of a user of the mobile device to a particular display configuration presented to the user as a result of the mobile application executing the instruction.”

 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle

As per claim 34 the rejection of claim 19 is incorporated and furthermore Somani not explicitly discloses:
wherein a software development kit (SDK) is installed in the application, and wherein the application accesses the definition values from the SDK for configuring the application while the application is running at the user system. 
Young discloses:
wherein a software development kit (SDK) is installed in the application, and wherein the application accesses the definition values from the SDK for configuring the application while the application is running at the user system:
[0026] In the context of a conventionally performed experimentation, each new experimentation (e.g., A/B testing) may require that the mobile application include logic (e.g., code) for all possible treatments pertinent to the new experimentation in order for the mobile application to present any of the possible experiences to the user based on the respective selected treatment of the experimentation. A native mobile application may include a number of pre-wired (e.g., pre-coded) experiences associated with particular treatments of a particular experiment. 
[0038] The first copy of the mobile application and the second copy of the mobile application execute the first instruction and the second instruction, respectively, at run time”
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle.

As per claim 35, the rejection of claim 19 is incorporated and furthermore Somani discloses:
 wherein a software development kit (SDK) is run in a system communicatively coupled with the application:
[0093] The enterprise administrator makes any changes to the configuration of the operating parameters at step 44. The changed parameters are then pushed to the user device 10 at step 46. For example, this can use a function with an argument of the settings selected by the enterprise administrator”;
 
and wherein the system applies the definition values to the application feature prior to providing the application to the user system.  
[0083] First, at step 20, a developer implements an application which includes a behavior controlled by an application-specific policy value or operating parameter. The developer also creates an application-specific data file which contains information of the operating parameter and the values it can take, as well as possible additional information such as a display name, data type and default value.
[0087] Finally, at step 28, the developer publishes the application itself on the application store 4 to be available for download to a user device.

As per claim 36 the rejection of claim 19 is incorporated and furthermore Somani discloses:
 wherein the application is integrated with a software development kit, an application programming interface (API), or a combination thereof distributed by the server computer system to the develop of the application, and the configuring further comprises: applying the definition values using the SDK, API, or combination thereof executed by the application at the user system:
[0093] The enterprise administrator makes any changes to the configuration of the operating parameters at step 44. The changed parameters are then pushed to the user device 10 at step 46. For example, this can use a function with an argument of the settings selected by the enterprise administrator. The application receives these settings and stores them at step 48. It generates an event for handling by the application to modify the configuration of the application and responds that the settings have been updated at step 50”.
	See also Young [0038]: first and second instruction invoked by the application;

Claim 37 is the non-transitory computer readable storage medium claim corresponding to method claim 19 and rejected under the same rational set forth in connection with the rejection of claim 19 above. 
Claim 38 is the system claim corresponding to method claim 19 and rejected under the same rational set forth in connection with the rejection of claim 19 above. 

Claims 23-26 are rejected under 35 U.S.C. 103 as being un-patentable over Somani et al (US PG-Pubs 2014/0208088) hereinafter “Somani” in view of Young et al (US PG-Pubs 2015/0363302) hereinafter “Young”, Adderly (US PG-Pubs 2016/0063379) hereinafter “Adderly” and Burke (US PG-Pubs 2010/0318986) hereinafter “Burke”.
As per claim 23, the rejection of claim 20 is incorporated and furthermore Somani does not explicitly discloses:
wherein the two or more performance reports include data indicative of one or more performance metrics associated with the application, the feature, or a combination thereof comprising one or more of application error rates, application load time, application execution time, memory access by the application, usage of the application feature, or a combination thereof. 
Burke discloses:
 wherein the two or more performance reports include data indicative of one or more performance metrics associated with the application, the feature, or a combination thereof comprising one or more of application error rates, application load time, application execution time, memory access by the application, usage of the application feature, or a combination thereof:
[0042] “The performance indicator may, for example, be a representation of the number of errors occurring in the system, system speed, memory usage, CPU usage, disk accesses and network, and the like.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Burke into Somani’s invention to provide testing application updates before or after installation. Before installation allow the system to reveal the performance and avoid installation of updates that degrade the performance of the system.
 
As per claim 24, the rejection of claim 20 is incorporated and furthermore Somani does not explicitly discloses:
wherein the two or more performance reports include data indicative of one or more performance metrics associated with the user system comprising one or more of memory usage by the application, processing power consumption by the application, bandwidth consumption by the application, power consumption by the user system while the application is running, or a combination thereof.  
Burke discloses:
wherein the two or more performance reports include data indicative of one or more performance metrics associated with the user system comprising one or more of memory usage by the application, processing power consumption by the application, bandwidth consumption by the application, power consumption by the user system while the application is running, or a combination thereof.  
Burke [0042] “The previous state may be an indication of the state the machine was in before the current state. The performance indicator may, for example, be a representation of the number of errors occurring in the system, system speed, memory usage, CPU usage, disk accesses and network, and the like.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Burke into Somani’s invention to provide testing application updates before or after installation. Before installation allow the system to reveal the performance and avoid installation of updates that degrade the performance of the system.

As per claim 25, the rejection of claim 21 is incorporated and furthermore Somani does not explicitly discloses:
in response to the determination of the impact satisfying the predetermined condition on the first segment with the feature, the application, or the combination thereof, generating a notification that comprises an identification of the feature and performance report data;
Young discloses:
in response to the determination of the impact satisfying the predetermined condition on the first segment with the feature, the application, or the combination thereof, generating a notification that comprises an identification of the feature and performance report data;
[0081] The report module 560 is configured to access (e.g., receive) results of an experiment and to generate a report based on the results of the experiment. According to some example embodiments, the report module 560 accesses the result of an analysis of the data that describes interactions by one or more users with one or more copies of the mobile application executing an experiment generated by the experimentation machine 310 and generates a report based on the result of the analysis. In some example embodiments, the report includes one or more metrics that measure user responses to variations in user interfaces presented to the users to determine which variation elicits a desired response by the users.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Young’s invention to Somani’s invention to measure the users' responses to the respective experiment variations. Experiment variations may include differences in elements of a user interface presented to different users. By allowing the experimentation system to control one or more aspects of the configuration of the UI displayed by the mobile application on the mobile device, the performance of A/B tests using mobile applications is not hindered by the long "tail" of the mobile application version upgrade cycle. 
But not explicitly:
and providing the notification to the developer of the application.  
Burke discloses:
and providing the notification to the developer of the application
[0055] For example, a recommendation may include notification that, while the application may be installed, the installation of the program may degrade performance of the client 102. Hence, the user may be provided a choice that allows the user to determine whether the possible consequences outweigh the rewards of installing the application”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Burke into Somani’s invention to provide testing application updates before or after installation. Before installation allow the system to reveal the performance and avoid installation of updates that degrade the performance of the system.

As per claim 26, the rejection of claim 21 is incorporated and furthermore Somani not explicitly discloses:
determining, based on results of the comparison, a trend in one or more predetermined operating parameters associated with execution of the application over a period of time experienced by the first segment of users, the second segment of user, or both segments of users, wherein the trend is indicative of the one or more predetermined operating parameters not satisfying one or more predetermined thresholds over the period of time; 
and transmitting a notification to the developer of the application indicating the determined trend.  
Burke discloses:
determining, based on results of the comparison, a trend in one or more predetermined operating parameters associated with execution of the application over a period of time experienced by the first segment of users, the second segment of user, or both segments of users, wherein the trend is indicative of the one or more predetermined operating parameters not satisfying one or more predetermined thresholds over the period of time, and transmitting a notification to the developer of the application indicating the determined trend:
[0006]”Upon determining the combination has not been installed on a second client device, the first application program is installed on the first client device and performance metrics of the first client device following the installation of the first application program are monitored. Upon determining a decrease in the one or more performance metrics exceeds a specified threshold after the first application is installed, a message is sent to the first client device.
 [0031]”Additionally, the performance characteristics of client 102 during a given a state may provide a measure of an average observed performance of a set of applications that are co-resident on a single client machine for some duration (i.e., for some state). Periodically, and at the end of a state's duration, the current state's performance information may be recorded in the database 106. This information be also recorded at any time at the request of server module 109”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Burke into Somani’s invention to provide testing application updates before or after installation. Before installation allow the system to reveal the performance and avoid installation of updates that degrade the performance of the system.

Pertinent arts:

US 20160132314 A1
Disclosed are systems, methods, and computer-readable media for remotely updating deployed applications by changing the values of modifiable variables incorporated in the applications. Developers can define segments with attributes and deliver customized configurations for those segments. Also disclosed is a method for resolving conflicts, based on prioritization, if an application instance matches more than one segment. 
NPL: Towards Automated A/B testing (2014).
In A/B testing, two distinct variants (i.e., variant A and B) of the same application are compared using live experiments. Live users are randomly assigned to one of the two variants and some metrics of interest (e.g., the likelihood for a user to buy in an e-commerce Web application) are collected. The two variants are compared based on these metrics, and the best one is selected, while the other is discarded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRAHIM BOURZIK/     Examiner, Art Unit 2191                                                                                                                                                                                                   

/WEI Y ZHEN/     Supervisory Patent Examiner, Art Unit 2191